DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following recitations are improper, likely arising from mistranslation. Appropriate correction is required.
Claim 3 recites, “wherein the undeformable structural supporting material of the structural reinforcing layer is a ceramic material which is selected from a passive ceramic material or an oxide-based solid electrolyte.” This is an improper Markush grouping, see MPEP 2173.05 (h). The claim should recite, “wherein the undeformable structural supporting material of the structural reinforcing layer is a ceramic material a group consisting of  a passive ceramic material [[or]] and an oxide-based solid electrolyte.”    
Claims 4, 10-12 and 14 require similar amendments.
Claim 4 recites, “..selected form” which is a typographical error for, “…selected from.” Nonetheless, the claim would be clearer if the claim recited, “…wherein 
Claim 5 recites, “wherein the binder is selected from a material which could not transfer metal ions.” The claim would read better if it recited, “…wherein the binder is selected from a material which [[could]] can not transfer metal ions.”  
Claim 7: “…wherein the ion-conductive material including” should recite, “…wherein the ion-conductive material includes”;
Claim 13: “…wherein the separating body is added with a ceramic material” should recite, “… wherein the separating body comprises a ceramic material.” 
Claims 15 and 16: “…disposed on opposite side.” Should recite, “…disposed on an opposite side...” 

Claim Interpretation
Claim 1 recites the claim term, “mainly composed of an ion-conductive material.” The claim term is interpreted to mean a majority (>50%) of the material is the ion-conductive material. 
Claims 1 and 16 recite the claim term, “separating body.” The claim term is interpreted as meaning a body that separates an anode from a cathode.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “…wherein the ion-conductive material further comprises a crystal growth inhibiting material to decrease in crystallinity.” The claim is unclear because it is unclear what material is decreasing in crystallinity. Based on a reading of the specification, the claim should recite, “…wherein the ion-conductive material further comprises a crystal growth inhibiting material to decrease a crystallinity of the ion-conductive material.” The claim is interpreted in this manner. 
It is noted that the claim could also be clear without the functional language and simply recite, “…wherein the ion-conductive material further comprises a crystal growth inhibiting material.” 
Claim 13 recites, “…wherein a volume content of the ion-conductive material is much higher than a volume content of the ceramic material” (emphasis added). The terminology, “much higher” is indefinite because it does not provide a clear demarcation of volume content, such that the person having ordinary skill in the art could reasonably be apprised of the scope of the claim. The claim is interpreted as meaning the majority of the material (>50%) is ion-conductive material. To overcome the rejection, it is suggested that Applicant amend the claim to require a numerical volumetric percentage if supported by the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US20210167420A1; 102(a)(2) prior art as of filing date of 04/04/2019).
Regarding claim 1, Zhang teaches a composite separating layer (interface between anode and cathode (abstract); see ILs + SSE, FIGs. 1 and 6), comprising:
	a separating body (SSE, FIGs. 1 and 6; [0033]), being ion-conductive and without holes (polymeric SSE, [0122], [0131]; see explanation below), and mainly composed of an ion-conductive material (the term, “electrolyte” meets the ion-conductive limitation); and
	 a structural reinforcing layer (either of the two interface layers (IL) could be used, see FIG. 1; the anode interface layer ([0132]-[0145]) is specifically relied upon for the rejection, although the cathode interface layer has substantially the same physical characteristics as the anode interface layer and could equally be applied, see [0165]),
disposed on one side of the separating body (see FIGs. 1 and 6, the interface layers are disposed on both sides of the SSE; see also [0117], the interface layer may be on either side of the SSE or both) and
having a mechanical strength higher than a mechanical strength of the separating body (the interface layer may comprise a ceramic and thus the limitation would be met [0144]), 
wherein the structural reinforcing layer is composed of an undeformable structural supporting material and a binder (the underformable structural supporting material is the ceramic, see [0144]; a binder may be used, see [0143]).
Regarding the limitation of the separating body being “without holes,” the specification of the instant application describes this limitation as meaning the absence of blind holes or through holes. Zhang does not specifically teach this negative limitation. 
However, Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
The instant application describes that the separating body can be made 100% of ion-conductive material (pg. 5, ¶3), with or without ceramic material. The specification further instructs the separating body is mainly composed of a polymer base material, an additive, and an ion supplying material (pg. 6, ¶5). Zhang teaches a substantially identical composition (see [0122] and [0131]; in particular, [0131] teaches polyethylene oxide (PEO; polymer base material), and ionic liquids (additive); [0122] teaches polymer-salt complexes that also have substantially identical structure and are discussed in more depth in relation to claim 9). 
Since the presently claimed invention has substantially identical structure to that of Zhang, the limitation of, “[being] without holes” is necessarily met and the claim is anticipated. 
	As an additional note, Zhang also teaches that is preferable to use a ceramic layer with electrolyte when employing an SSE having lower ionic conductivity like a polymeric SSE ([0145]).
Regarding claim 2, Zhang does not explicitly teach wherein a thickness of the separating body is 5-45 microns, and a thickness of the structural reinforcing layer is 5-45 microns.
However, in the background, Zhang teaches that separator thickness is a result-effective variable for energy density ([0005]).
	 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed thicknesses by routine experimentation.
Regarding claim 3, Zhang teaches the composite separating layer of claim 1 as described above.
Zhang also teaches wherein the undeformable structural supporting material of the structural reinforcing layer is a ceramic material which is selected from a passive ceramic material ([0143]-[0145]) or an oxide-based solid electrolyte. 
	Zhang does not explicitly teach the material is “passive.” However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
	The instant application discloses that passive ceramics include TiO2, Al2O3, or SiO2 (pg. 6, ¶2). Zhang similarly discloses these types of ceramics at [0158]-[0159].  Accordingly, the presently claimed invention has substantially identical composition and structure to that of Zhang, and the claim is anticipated. 

Regarding claim 4, Zhang teaches the composite separating layer of claim 3 as described above. Zhang also teaches wherein when the undeformable structural supporting material is selected from the passive ceramic material ([0143]-[0145], [0158]-[0159]; see also discussion on “passive” ceramics in rejection of claim 3 above), the structural reinforcing layer further includes a deformable electrolyte material which is selected from a soft-solid electrolyte, an ionic liquid, an ionic liquid electrolyte, a gel electrolyte, a liquid electrolyte or a combination thereof (“the ceramic layer may be coated with or soaked in or impregnated with solid, gel, or polymer electrolyte” ([0144])).  
Regarding claims 5 and 6, Zhang teaches the composite separating layer of claim 1 as described above. Zhang also teaches wherein the binder is selected from a material which could not transfer metal ions or wherein the binder is selected from an ion-conductive material (“[t]he binder may be ionically conductive, semi-conductive, or non-conductive.” ([0147])).
Regarding claim 10, Zhang teaches the composite separating layer of claim 7. Zhang also teaches wherein the polymer base material is a polyethylene oxide (PEO) (claim 114, [0131]).
Regarding claim 12, Zhang teaches the composite separating layer of claim 1 as described above. Zhang also teaches wherein the structural reinforcing layer further includes a deformable electrolyte material which is selected from a soft-solid electrolyte, an ionic liquid, an ionic liquid electrolyte, a gel electrolyte, a liquid electrolyte or a combination thereof (“the ceramic layer may be coated with or soaked in or impregnated with solid, gel, or polymer electrolyte” ([0144])).    
Regarding claim 15, Zhang teaches the composite separating layer of claim 1 as described above. As a note, the first structural reinforcing layer cited above is the anode side interface layer (although it could similarly be the cathode side interface layer).
Zhang also teaches another structural reinforcing layer (cathode side interface layer (IL), FIGs. 1 and 6; [0164]-[0166]) disposed on opposite side of the separating body (see FIG. 6).  
Regarding claim 16, Zhang teaches the composite separating layer of claim 1 as described above.
Zhang also teaches another separating body (cathode side interface layer (IL), FIGs. 1 and 6) disposed on opposite side of the structural reinforcing layer (see FIG. 6). 
It is noted that the interface layer (cathode side) of Zhang is relied upon for teaching the limitations of both claims 15 and 16 as both an additional structural reinforcing layer and a separating body. Since there is no special definition given to the term, “separating body,” the claim is interpreted under its broadest reasonable interpretation consistent with the specification (see MPEP 2111). The term is interpreted as meaning a body that separates an anode from a cathode. 
Moreover, claim 1 has a first separating body. The first separating body requires, “being ion-conductive and without holes, and mainly composed of an ion-conductive material…” This recitation is notably absent in claim 16. If Applicant would like the structure of the “additional separating body” to be substantially duplicated from the first separating body of claim 1, it is suggested that Applicant amend the claim to recite, “…further comprising another separating body disposed on opposite side of the structural reinforcing layer, the additional separating body being ion-conductive and without holes, and mainly composed of an ion-conductive material.” It is noted that Bieker (referred to below), teaches the limitation in such a case.
Claims 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US20210167420A1), including incorporated reference Agrawal (Agrawal, R. C., and G. P. Pandey. "Solid polymer electrolytes: materials designing and all-solid-state battery applications: an overview." Journal of Physics D: Applied Physics 41.22 (2008): 223001.)
Regarding claim 7, Zhang teaches the composite separating layer of claim 1 as described above.
Zhang also teaches wherein the ion-conductive material includes: a polymer base material (polymeric SSE, [0122]), being capable of allowing metal ions to move inside (allowing metal ions to move inside is necessarily met since the application of the material is in a battery, where lithium ions necessarily move).
Zhang also teaches the polymeric SSE may be a plasticized-polymer-salt complex ([0122]). In this regard, Zhang incorporates by reference Agrawal (see grounds of rejection given above). As noted above, Zhang teaches a PEO polymer base material (claim 114, [0131]). Agrawal teaches polymer-salt complexes at §2.1 and plasticized-polymer-salt complexes at §2.2. These plasticized-polymer-salt complexes include PEO. With respect to the polymer-salt complexes, Agrawal teaches using, inter alia, poly(ethylene glycol) (“PEG”) as a plasticizer (§2.2, pg. 6).
Since PEG is a disclosed plasticizer of Zhang via the incorporated reference of Agrawal, Zhang teaches the claimed additive. Agrawal also teaches, “[t]he mixing of the plasticizers may also support ion dissociation” (§2.2), which meets the limitation of being capable of dissociating metal salts.
Regarding the final limitation of, “an ion supplying material,” Zhang teaches wherein the polymer base material is a polyethylene oxide (PEO) (claim 114, [0131]). The incorporated Agrawal reference teaches various combinations of polyethylene oxide (“PEO”) and ion supplying materials that are lithium salts at Table 4 (pg. 7), which meets the limitation. The lithium salts are ion supplying materials and meet the limitation. See also Table 3 which discloses various polymer-salt complexes, the salts also being ion supplying materials.
Regarding claim 9, Zhang teaches the composite separating layer of claim 7 as described above. Zhang as described above teaches wherein the ion supplying material is a lithium salt (see rejection of claim 7).  
Regarding claim 11, Zhang teaches the composite separating layer of claim 7 as described above. Zhang also teaches, wherein the additive is a plasticizer (see rejection of claim 7 above, PEG is used as a plasticizer), a plastic crystal electrolytes (PCEs) or an ionic liquid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20210167420A1) in view of Bieker (WO2020187976A1, applicable as 102(a)(2) art as of the PCT filing date; US20220158237A1 is referred to below as an English translation thereof).
Regarding claim 7, Zhang teaches the composite separating layer of claim 1 as described above. It is noted that claim 7 is concurrently rejected over Zhang in view of Bieker, the reasons for the concurrent rejection are given below.
Zhang teaches the polymer base material and ion supplying material (polymeric SSE, [0122]), being capable of allowing metal ions to move inside (allowing metal ions to move inside is necessarily met since the application of the material is in a battery, where lithium ions necessarily move).
Regarding the “ion supplying material,” Zhang teaches wherein the polymer base material is a polyethylene oxide (PEO) (claim 114, [0131]). The incorporated Agrawal reference teaches various combinations of polyethylene oxide (“PEO”) and ion supplying materials that are lithium salts at Table 4 (pg. 7), which meets the limitation. The lithium salts are ion supplying materials and meet the limitation. See also Table 3 which discloses various polymer-salt complexes, the lithium salts also being ion supplying materials.
Zhang also appears to teach the combination of an additive (claim 7) and crystal growth inhibiting material (claim 8). Specifically, Zhang teaches at [0131] using ionic liquids in polymeric electrolytes (e.g., PEO) for their plastic properties. However, Zhang does not explicitly teach that the ionic liquids are capable of dissociating metal salts. Moreover, Zhang only explicitly discloses 1,2,4-triazolium perfluorobutanesulfonate and imidazolium methanesulfonate. While these materials may meet the limitation of being capable of “dissociating metal salts,” there is presently insufficient evidence of record to suggest that these ionic liquids are capable of “dissociating metal salts” as required by claim 7.
Accordingly, Zhang may or may not be deficient in the specific limitation of, “an additive, being capable of dissociating metal salts” (emphasis added).
Nonetheless, Bieker teaches the deficient limitation. Bieker relates to a similar separator having multiple layers (abstract) and is thus analogous art.
Bieker teaches a polymer-based electrolyte ([0001]) that is made of materials similar to those of Zhang, including PEO ([0018]). The electrolyte may similarly include ion supplying materials ([0020]). Bieker also teaches using ionic liquids, the same type of material disclosed by Zhang, as plasticizers ([0021]).
Regarding the plasticizing ionic liquids, Bieker specifically discloses N-alkyl-N-methylpyrrolidinium bis(trifluoromethanesulfonyl)imides ([0021]). Bieker does not explicitly teach the limitation of being able to dissociate metal salts. However, Applicant’s disclosure indicates that N-alkyl-N-methylpyrrolidinium bis(trifluoromethanesulfonyl)imide ionic liquids have this capability (see [0030] of the instant applications PG-Pub).
Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
In the instant case, where the additive is an ionic liquid that belongs to the N-alkyl-N-methylpyrrolidinium bis(trifluoromethanesulfonyl)imides, the composition and structure are substantially identical to that of the disclosed invention. Accordingly, the limitation of, “being capable of dissociating metal ions” is necessarily met.
Thus, it would have been obvious before the effective filing date of the claimed invention to have combined the composite separating layer of claim 1 as taught by Zhang with that of Bieker to arrive at the invention of claim 7, wherein the ion-conductive material includes an additive, being capable of dissociating metal salts and be served as a plasticizer. The skilled person would have been motivated to add the ionic liquid as a plasticizer to decrease the crystallization of the alleged ion-conductive material ([0021]).
Regarding claim 8, Zhang in view of Bieker teach the composite separating layer of claim 7 as described above.
Zhang also teaches wherein the ion-conductive material further comprises a crystal growth inhibiting material. Zhang incorporates by reference Agrawal (see grounds of rejection given above). Agrawal teaches using, inter alia, poly(ethylene glycol) (“PEG”) and Agrawal teaches that PEG decreases the degree of crystallinity (§2.2), which meets the limitation.
Thus, Zhang (by virtue of incorporating by reference Agrawal) teaches the claimed crystal growth inhibiting material of claim 8.
Regarding claim 13, Zhang teaches the composite separating layer of claim 1 as described above.
Zhang does not explicitly teach wherein the separating body is added with a ceramic material, wherein a volume content of the ion-conductive material is much higher than a volume content of the ceramic material. Although, Zhang’s incorporation of Agrawal may suggest such a limitation (see (v) of §2, pg. 4 of Agrawal, composite polymer electrolytes are disclosed.) See also [0122] of Zhang.
Nonetheless, Bieker teaches the limitation. Bieker relates to a similar separator having multiple layers (abstract) and is thus analogous art.
Bieker teaches a polymer-based electrolyte ([0001]) that is made of materials similar to those of Zhang, including PEO ([0018]). Bieker teaches that the polymer-based electrolyte may include ceramic material ([0024]). Bieker teaches that the amount of ceramic material may be from 5-80 wt. %. The claim limitation, “wherein a volume content of the ion-conductive material is much higher than a volume content of the ceramic material” is indefinite (see claim rejection above) and interpreted to mean the majority of the material (>50%) is ion-conductive material. The disclosed range of Bieker overlaps with the interpreted range of the instant claim. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the composite separating layer of claim 1 of Zhang with Bieker to arrive at the claimed invention wherein the separating body is added with a ceramic material, wherein a volume content of the ion-conductive material is much higher than a volume content of the ceramic material. The skilled person would have been motivated to do so in order to reduce shrinkage and prevent lithium dendrites ([0024]).
Regarding claim 14, Zhang in view of Bieker teaches the composite separating layer of claim 13 as described above. Bieker, which is relied upon for the ceramic material, teaches wherein the ceramic material is selected from a passive ceramic material or an oxide-based solid electrolyte ([0025]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20200083509A1 discloses a multilayer separator that reads on several of the claims in the instant application, see e.g., abstract and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/CHRISTINA CHERN/Primary Examiner, Art Unit 1721